Citation Nr: 1115999	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a right foot injury, including pain in the second toe.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded the claim in January 2011 to schedule a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  The Veteran had this hearing in February 2011.  He and his wife testified during the proceeding.  Following the hearing, the Board held the record open an additional 30 days to allow the Veteran time to obtain and submit supporting evidence - in particular, a medical nexus statement from Dr. P, his podiatrist, since the Veteran had indicated in his hearing testimony that this doctor had etiologically linked at least part of the Veteran's current right foot disability to an injury he had sustained to this foot while in the military.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the Veterans Law Judge must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  Here, the Veteran indicated during his hearing that he could and would obtain this additional evidence in question within the 30 days mentioned, so by March 15, 2011 (since the hearing was on February 15, 2011).  But, despite being given this opportunity, he did not submit this additional evidence within this time specified.  He also has not asked for an extension to give him more time.  So the Board is proceeding with the adjudication of his claim based on the existing evidence in the file.



FINDINGS OF FACT

1.  The Veteran sustained a right foot sprain and stress fracture in February 1970, during his military service.

2.  Although he has current diagnoses of degenerative changes involving all of the first metatarsals of both feet, he was treated for only a non-displaced fracture of the right third metatarsal while in service, and his current disability has not been etiologically linked by competent and credible evidence to his injury, symptoms or treatment in service.  To the contrary, March 2008 and April 2009 VA compensation examiners disassociated the current disability from that injury in service.

3.  There also is no competent and credible indication the Veteran had these degenerative changes involving the metatarsals of his right foot within one year of his discharge from service, certainly not to the required compensable degree.


CONCLUSION OF LAW

The Veteran does not have right foot or toe disability due to an injury or a disease that was incurred in or aggravated by his military service, and the degenerative changes (i.e., arthritis) involving all of the first metatarsals of his feet may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a December 2007 letter was sent prior to initially adjudicating the Veteran's claim in the May 2008 decision at issue in this appeal, so in the preferred sequence.  That letter informed him of the evidence required to substantiate his claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of his claim.  So he has received all required VCAA notice.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as his VA treatment records.  He also had VA compensation examinations in March 2008 and April 2009, including for an opinion concerning whether his current right foot disability, such as the arthritis, is related to a documented injury he sustained during his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The reports of these examinations, and the other evidence of record, contain the findings needed to properly adjudicate his claim.  So another examination is not needed.  38 C.F.R. §§ 3.327, 4.2.


And has already been explained, the Board held the record open an additional 30 days following the February 15, 2011 hearing (so until March 15, 2011) to give the Veteran time to obtain and submit a supporting medical nexus statement from his treating podiatrist, Dr P.  The Veteran had indicated in his hearing testimony that he had been referred to this podiatrist for evaluation and treatment, and that this doctor had told him that at least a portion of his current right foot disability was traceable to an injury he had sustained to this same foot while in the military.  So the Veteran wanted time to obtain and submit a statement from this doctor confirming his opinion of this cause-and-effect correlation, to also refute the VA compensation examiner's opinions to the contrary.  However, the Veteran did not submit this additional evidence within the promised 30 days of his hearing and, indeed, still has not.  He also has not requested an extension to give him more time to obtain and submit this additional evidence.  So the Board is proceeding with the adjudication of his claim based on the existing evidence in the file since it was clarified and documented in the record during his hearing that he had 30 days to obtain and submit this other evidence, and he did not meet this filing deadline.  See again Haney v. Nicholson, 20 Vet. App. 301 (2006)

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.


II.  Whether Service Connection is Warranted for Right Foot Disability, Including Degenerative Changes (Arthritis)

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases ( such as arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).


The Veteran has the required current diagnosis to account for his complaints of right foot and toe pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  More specifically, he had a VA compensation examination in March 2008, and an X-ray revealed bilateral degenerative changes of the first metatarsal joints.

Thus, since the Veteran has established he has current disability affecting this foot, resolution of this appeal instead turns on whether this current disability is attributable to his military service - and, in particular, to an injury in service that he cites as the source of this current disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, though, it is in this critical respect that his claim is deficient as there simply is no competent and credible evidence of record establishing this required cause-and-effect correlation.

Regarding what occurred in service, the Veteran's STRs show he was treated during service for right foot pain.  Specifically, in February 1970 he was treated for a non-displaced fracture of the proximal right third metatarsal.  His foot was placed in a cast for the stress fracture.  He was again evaluated in May 1970 for right foot pain and advised to use an ace bandage wrap.  After that, there are no further references to a right foot or toe disability, including in the report of his March 1972 examination in anticipation of his discharge from the military.  During his September 1972 Army National Guard periodic examination, given later that same year, he reported a history of a "broken left foot Feb 70."  The examiner indicated there was no residual from the fracture of the left foot.  So it appears this was a mistaken reference to the left foot, rather than to the right foot that was actually injured.  In any event, there apparently was no resultant disability.

For the showing of chronic disease in service, which is required for service connection, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, though, there are no records showing complaints of any right foot disability until 2007, so for some 35 years after the Veteran's military service ended.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  

So the Veteran and his wife are competent to say he experienced pain in this foot during those many intervening years, since the injury in service, as they did in their recent hearing testimony.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the particular case at hand, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit Court also held in Buchanan (and Jandreau and Davidson), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the written and oral testimony of the Veteran and his wife concerning this also has to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing this determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

So while it is true the Veteran and his wife are competent to say he has experienced continuous pain in his right foot since his injury in service, the lack of any documentation of this during those many intervening years - indeed decades, is evidence against this notion that also must be considered in determining the credibility of their testimony.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The VA compensation examiners that have commented on this determinative issue of causation have concluded unfavorably, disassociating the current right foot disability from the injury in service.  VA examiners in March 2008 and April 2009 reviewed the file, including the Veteran's STRs documenting this injury, and his statements as well.  And in reporting their conclusions concerning a medical nexus, these VA examiners indicated the Veteran's current joint disease in the first metatarsal (and bilateral plantar spurring) did not appear to be related to the proximal third metatarsal stress fracture that occurred over 30 years earlier - referring to the injury in service.  So his current disability has not been etiologically linked to his military service, including especially to that injury.  Indeed, none of the medical evidence in the file supports this notion that his current right foot disability was incurred in or aggravated by his military service.  And although he indicated during his recent February 2011 hearing that his treating podiatrist had concluded differently, supporting this purported linkage, the Veteran has not submitted any statement from this podiatrist confirming this is indeed his opinion, despite being given an additional 30 days after the hearing to obtain and submit this additional evidence.  This is critically important because, generally speaking, a Veteran's account of what his doctor purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Ordinarily, where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Here, although he has not submitted any refuting medical evidence as he indicated he would during his hearing, the Veteran has complained that the medical nexus opinion obtained against his claim was provided by a physician's assistant (PA), so by someone incompetent and not qualified to make this necessary determination.  But the Board sees that the reports of his March 2008 and April 2009 VA compensation examinations also were co-signed by two different VA physicians (MD's).  And, in any event, the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

So, in sum, the preponderance of the evidence is against the Veteran's claim, in turn meaning the benefit-of-the-doubt doctrine is inapplicable, and that his claim for service connection for a right foot disability resultantly must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for residuals of a right foot injury, to include second toe pain, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


